         Case 2:21-cv-01348-EJY Document 4 Filed 07/20/21 Page 1 of 2




 1                                   UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3                                                       ***
 4   CHRISTINA LOUISE MCCALEB,                                          Case No. 2:21-cv-01348-EJY
 5                   Plaintiff,
 6           v.                                                                     ORDER

 7   KILOLO KIJAKAZI, COMMISSIONER OF
     SOCIAL SECURITY,
 8
                     Defendant.
 9

10
             Before the Court is Plaintiff Christina Louise McCaleb’s Application for Leave to Proceed
11
     in forma pauperis. ECF No. 1. Plaintiff challenges the Social Security Administration’s denial of
12
     Social Security Disability Insurance benefits.
13
             Plaintiff submitted the declaration required by 28 U.S.C. § 1915(a) showing an inability to
14
     prepay fees and costs or give security for them. Plaintiff’s request to proceed in forma pauperis is
15
     granted. Because Ms. McCaleb is represented by Counsel, her Complaint is not screened for
16
     sufficiency. 1 Further, counsel for Ms. McCaleb appears to have sought summonses as required
17
     including to: (1) Office of the Regional Chief Counsel, Region IX, Social Security Administration,
18
     160 Spear Street, Suite 800, San Francisco, CA 94105; (2) the Attorney General of the United States,
19
     950 Pennsylvania Avenue, NW, Washington DC 20530; and (3) United States Attorney for the
20
     District of Nevada. If service on any of the above has not been requested, Counsel for Plaintiff is
21
     advised to seek service upon such person identified above.
22
             Accordingly,
23
             IT IS HEREBY ORDERED that Plaintiff’s Application for Leave to Proceed in forma
24
     pauperis (ECF No. 1) is GRANTED.
25

26

27   1
             Retention of counsel does not preclude in formal pauperis status. Adkins v. E.I. DuPont de Nemours & Co.,
     335 U.S. 331, 342-43 (1948); Handley v. Union Carbide Corp., 622 F. Supp. 1065 (S.D. W.Va. 1985).
28
                                                           1
        Case 2:21-cv-01348-EJY Document 4 Filed 07/20/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that Plaintiff’s Complaint (ECF No. 1-2) shall proceed against

 2   Defendant.

 3          IT IS FURTHER ORDERED that the Clerk of the Court shall detach and file Plaintiff’s

 4   Complaint (ECF No. 1-1).

 5          IT IS FURTHER ORDERED that Defendant shall have sixty (60) days from the date of

 6   service to file his answer or responsive pleading to Plaintiff’s Complaint in this case.

 7          IT IS FURTHER ORDERED that, henceforth, Plaintiff shall serve upon Defendant a copy

 8   of every pleading, motion, or other document submitted for consideration by the Court. Plaintiff

 9   shall include with the original paper submitted for filing a certificate stating the date that a true and

10   correct copy of the document was mailed to Defendant. The Court may disregard any paper received

11   by a district judge, magistrate judge, or the Clerk of the Court which fails to include a certificate of

12   service.

13          DATED THIS 20th day of July, 2021.

14

15

16                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
